United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-10619
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

PAUL Z. LOWDER,

                                         Defendant-Appellant.


                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:96-CR-70-1-G
                        --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Paul Z. Lowder, federal prisoner # 29028-077, appeals the

district court’s denial of his petition invoking 28 U.S.C.

§ 2241.   Because Lowder’s 28 U.S.C. § 2241 petition challenged

the legality of his conviction, Lowder had to show that 28 U.S.C.

§ 2255 provided him with an inadequate or ineffective remedy.

See Pack v. Yusuff, 218 F.3d 448, 452 (5th Cir. 2000).

     Lowder fails to identify any authority demonstrating that he

was convicted of a non-existent offense for purposes of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10619
                                -2-

satisfying the savings clause provisions of 28 U.S.C. § 2255.

See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.

2001).   Rather, Lowder’s claim of “actual innocence” is based on

the argument that his conviction was obtained pursuant to a

faulty indictment.   Because Lowder fails to demonstrate that

relief pursuant to 28 U.S.C. § 2255 is inadequate or ineffective,

the district court’s judgment is AFFIRMED.